           IN THE UNIT ED STAT ES DIST RICT COU RT
              EAST ERN DIST RICT OF ARK ANS AS
                    PINE BLUFF DIVI SION

HOWARD TOG O WOO D, JR.
ADC #155339                                                    PLAI NTIF F

v.                       No. 5:19-cv-228-DPM

THO MAS BUR NS, Gene ral Coun sel,
Arka nsas Depa rtme nt of Corre ction , and
WEN DY KELLEY, Direc tor, ADC                             DEFE NDA NTS

                             JUDG MEN T
     The comp laint is dism issed witho ut preju dice.



                                  D .P.Marshalifr.
                                  Unite d State s Distr ict Judg e
